 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     This First Amendment (this “Amendment”) is made as of September 30, 2007 to
that certain Amended and Restated Credit Agreement dated September 29, 2006 (the
“Credit Agreement”) between CITIZENS BANK OF MASSACHUSETTS, now known as RBS
CITIZENS, N.A. (“Bank”) and VIRTUSA CORPORATION, a Delaware corporation with an
address of 2000 West Park Drive, Westborough, Massachusetts 01581 (“Borrower”).
Capitalized terms used and not defined in this Amendment shall have the meanings
ascribed to them in the Credit Agreement.
RECITALS
     Borrower has requested that Bank agree to extend the Revolving Credit
Maturity Date through December 30, 2007 and that Bank agree to eliminate the
annual field examination of Borrower’s books and records.
     Bank is amenable to so extending the Revolving Credit Maturity Date and so
amending the Credit Agreement, but only on the terms and conditions set forth in
the Credit Agreement as amended hereby.
AGREEMENT
     In consideration of the foregoing, of the undertakings of Borrower and Bank
herein and for other good and valuable consideration, receipt and sufficiency of
which is hereby acknowledged, the parties hereto hereby agree as follows:
1. All references in the Credit Agreement and other Loan Documents to Bank shall
be deemed to mean RBS CITIZENS, N.A.
2. Effective September 30, 2007, the definition of the term “Revolving Credit
Maturity Date” contained in Section 1.1 of the Credit Agreement is deleted and
replaced with the following text:
     “Revolving Credit Maturity Date. December 31, 2007.”
3. Section 5.5 of the Credit Agreement is hereby deleted in its entirety and
replaced with the following:
     “5.5. Inspection. On the request of Lender from time to time, Borrower
shall permit the Lender and its designees, at reasonable times and intervals of
time, and upon reasonable written notice, to (i) visit and inspect the United
States properties of the Borrower and its Subsidiaries, (ii) examine and make
copies of and take abstracts from the United States books and records of the
Borrower and its Subsidiaries, (iii) verify Accounts Receivables using its
customary practices and procedures, and (iv) discuss the affairs, finances, and
accounts of the Borrower and its Subsidiaries with their appropriate officers,
employees and independent accountants, all at the expense of the Borrower. In
the absence of an existing Event of Default, any such examination shall be at
Lender’s expense, and during the continuance of an Event of Default such
examination shall be at Borrower’s expense.”
4. Except as set forth on the disclosure schedule attached hereto as Exhibit A,
Borrower represents and warrants that all of the representations and warranties
made by Borrower in the Credit Agreement and other Loan Documents are and
continue to be true and correct on the date hereof, except to the extent that
any of such representations and warranties relate by their terms solely to a
date prior to date of this Amendment. Except as set forth on the disclosure
schedule attached hereto as Exhibit A, Borrower hereby ratifies and confirms all
of its covenants and agreements contained in the Credit Agreement and represents
that it is not aware of any default of any of the terms and provisions of the
Credit Agreement.
5. Borrower further represents and warrants that this Amendment is its valid and
binding obligation, enforceable against it in accordance with its terms, except
as may be affected by bankruptcy and other similar laws of general application
affecting the rights and remedies of creditors.

 



--------------------------------------------------------------------------------



 



6. Borrower shall promptly execute and deliver such further documents,
instruments and agreements and take such further action as Bank may reasonably
request, in its sole discretion, to effect the purposes of this Amendment and
the Credit Agreement and other Loan Documents, including, but not limited to the
execution and delivery of all documents necessary or reasonably required by Bank
to ensure that Bank has perfected liens on all assets of Borrower to the extent
originally provided under the Credit Agreement and the other Loan Documents.
Borrower hereby appoints any officer or agent of Bank as Borrower’s true and
lawful attorney in fact, with power of substitution to endorse the name of
Borrower or any of their officers or agents in such regard, exercisable by Bank
during the continuance of an Event of Default.
7. Except as otherwise expressly provided in this Amendment, nothing in this
Amendment shall extend to or affect in any way any of the Obligations or any of
the rights and remedies of Bank arising under the Credit Agreement and other
Loan Documents, and Bank shall not be deemed to have waived any or all of such
rights and remedies with respect to any Event of Default or event or condition
which, with notice or the lapse of time, would become an Event of a Default and
which, upon Borrower’s execution and delivery of this Amendment, might otherwise
exist or which might hereafter occur.
8. By execution of this Amendment, Borrower acknowledges and confirms that it
does not, as of the date of this Amendment, have any offsets, defenses or claims
against Bank or any of its officers, agents, directors or employees whether
asserted or unasserted to the Obligations.
9. To the extent possible and except for the specific changes to the Credit
Agreement effected hereby, this Amendment shall be construed to be consistent
with the provisions of the Credit Agreement. In the event of any inconsistency
between the provisions of this Amendment and any other document (including,
without limitation, any Loan Document), instrument, or agreement entered into by
and between Bank and Borrower, the provisions of this Amendment shall govern and
control. This Amendment shall be binding upon Bank and Borrower, and their
representatives, successors, and assigns, and shall inure to the benefit of Bank
and Borrower and their respective successors and assigns. This Amendment and all
documents, instruments, and agreements executed in connection herewith
incorporate all of the discussions and negotiations between Borrower and Bank,
either expressed or implied, concerning the matters included herein and in such
other documents, instruments and agreements, any statute, custom, or usage to
the contrary notwithstanding. No such discussions or negotiations shall limit,
modify, or otherwise affect the provisions hereof. No modification, amendment,
or waiver of any provision of this Amendment, or any provision of any other
document, instrument, or agreement between any Borrower and Bank shall be
effective unless executed in writing by the party to be charged with such
modification, amendment, or waiver.
10. Borrower acknowledges and agrees that it shall promptly pay to Bank the full
amount of all reasonable out-of-pocket costs and expenses of Bank incurred by
Bank in preparation and documentation of this Amendment and all documents
ancillary hereto or incurred by Bank after the date of this Amendment in
connection with administration of the Obligations or enforcement of any rights
of Bank under the Credit Agreement and other Loan Documents or otherwise in
respect of any of the Obligations.
11. If any clause or provision of this Amendment is determined to be illegal,
invalid or unenforceable under any present or future law by the final judgment
of a court of competent jurisdiction, the remainder of this Amendment will not
be affected thereby. It is the intention of the parties that if any such
provision is held to be invalid, illegal or unenforceable, there will be added
in lieu thereof an enforceable provision as similar in terms to such provision
as is possible, and that such added provision will be legal, valid and
enforceable.
12. This Amendment is delivered to Bank in The Commonwealth of Massachusetts and
it is the desire and intention of the parties that this Amendment and the Loan
Documents be in all respects interpreted according to the laws of The
Commonwealth of Massachusetts. Borrower specifically and irrevocably consents to
the personal and subject matter, jurisdiction and venue of any court of The
Commonwealth of Massachusetts sitting in the counties of Suffolk or Middlesex or
in the District Court of the United States for the District of Massachusetts
with respect to all matters concerning this Amendment or the Loan Documents or
the enforcement of any of the foregoing.
13. This Amendment may be executed in one or more counterparts, each of which
will be deemed an original document, but all of which will constitute a single
document. This Amendment will not be binding on or constitute

 



--------------------------------------------------------------------------------



 



evidence of a contract between the parties until such time as a counterpart of
this document has been executed by each of the parties and delivered to Bank.
WITNESS our hands and seals effective as of September 30, 2007.

                  WITNESS (to all)       BORROWER:             VIRTUSA
CORPORATION    
 
               
   /s/ Maryellen Donohue
 
      By:   /s/Thomas Holler
 
            duly authorized EVP and Chief Financial Officer    
 
                        BANK:             RBS CITIZENS, N.A.    
 
               
   /s/illegible
 
      By:   /s/Victoria Lazzel
 
            Victoria Lazzell, Senior Vice President    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Disclosure Schedule to First Amendment to Amended and Restated Credit Agreement

 